Citation Nr: 0109075	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-23 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a T-
12 compression fracture and spurring, currently evaluated as 
30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which confirmed and 
continued a 20 percent evaluation for residuals of a T-12 
compression fracture with spurring. 

The evaluation for the service-connected disability on appeal 
was increased to 30 percent disabling pursuant to a May 2000 
rating.  Also, the appeal also concerns a claim for TDIU that 
was initially denied in that May 2000 rating. 

The Board additionally notes that in its informal hearing 
presentation dated in January 2001, the veteran's 
representative has advanced claims for service connection for 
residuals of a fracture of the left ankle; clear and 
unmistakable error in a January 1968 rating determination 
(CUE) vis-à-vis entitlement to service connection for a 
cervical spine disorder to include a compression fracture of 
C5-6; CUE in the January 1968 rating determination vis-à-vis 
scoliosis of the thoracic spine; CUE in the January 1968 
rating determination vis-à-vis service connection for the 
lumbar spine.  Because those issues are not in proper 
appellate status, they are referred to the RO for disposition 
as appropriate. 


REMAND

At his personal hearing in November 1999, the veteran's 
representative advanced a claim of entitlement to service 
connection for chronic lumbar disability on a direct basis 
and as secondary to the veteran's cervical spine disability.  
The Board observes that in correspondence dated in February 
2000, the RO indicated that the veteran's lumbar 
symptomatology was contemplated within the rating criteria 
for residuals of a T-12 compression fracture.  Thereafter, in 
the May 2000 rating decision, the RO based an increased 
rating for the T-12 compression fracture with deformity and 
spurring on rating criteria pertaining to the lumbar spine.  

The provisions of 38 C.F.R. § 4.14 provide that an evaluation 
of the same manifestations under different diagnoses is to be 
avoided.  However, where separate and distinct manifestations 
have arisen from the same injury, separate disability ratings 
may be assigned unless it constitutes the same disability or 
the same manifestation.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical element is that none of the 
symptomatology is duplicative or overlapping with the 
symptomatology of the other condition; the manifestations and 
the disabilities must be separate and distinct.  Id. at 262.  

It is not entirely clear as to whether the RO is extending 
entitlement to service connection for a lumbar disability as 
a separate and distinct disability from the thoracic 
disability recognized by the January 1968/October 1976 
ratings.  Consequently, the case is being returned to the RO 
for clarification of this and consideration of Esteban as, 
and if, appropriate..  

The claim for TDIU is likewise necessarily remanded as the 
disposition of that claim is derivative of service connected 
disabilities as yet somewhat uncertain.  The appellant is 
hereby notified that it is his responsibility to report for 
any examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2000).  

To ensure that VA has afforded due process, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment for all VA 
and private health care providers who may 
possess additional records pertinent to 
the claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
treatment records identified which have 
not already been associated with the 
claims file.  Any records obtained should 
associated with the claims file.

2.  The veteran should be afforded a 
general medical examination for the 
purpose of determining the current nature 
and extent of his service connected 
disabilities.  Any necessary tests, 
including x-rays, should be conducted.  
The examiner is to have access to the 
entire claims file and is to comment on 
the impact of the service connected 
disabilities on the veteran's ability to 
obtain or maintain some form of gainful 
employment consistent with his education 
and work history

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.

4.  Thereafter, the RO should 
readjudicate the issues on appeal, with 
consideration given to 38 C.F.R. § 4.114 
(2000) regarding pyramiding and to the 
notification requirements and the 
development procedures set forth in the 
Veterans Claims Assistance Act of 2000.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion as to any final outcome of the 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 



